Él Juez Presidente Señor Del Toro,
emitió la opinión del tribunal.
En febrero 10, 1931, Polonio Ceballos y su esposa Juana Parrillas iniciaron un pleito en la Corte de Distrito de San Juan contra Juana y Enriqueta Pardiño, herederos de Francisco Alvarez, sobre nulidad de actuaciones y reintegro de rentas.
El pleito fue resuelto por sentencia de mayo 26, 1932, que contiene los siguientes pronunciamientos:
1 y 2, declarando nulo el procedimiento en ejecución de hipoteca seguido por el causante de las demandadas contra los demandantes que culminó en la adjudicación a dicho caú-sente de la finca de los demandantes hipotecada a su favor y nula dicha adjudicación y su inscripción en el registro;
3, condenando a las demandadas a dejar libre y expedita -a la disposición de los demandantes la finca en cuestión;
4, condenando además a las demandadas a pagar a los de-mandantes las rentas producidas por la finca desde septiem-bre 25, 1928, hasta la fecha del pago, a razón de sesenta dó-lares mensuales;
6, condenando a los demandantes a pagar a las demanda-das intereses al uno por ciento mensual sobre dicha hipoteca •desde junio 24, 1927, hasta su completo pago y a reintegrar-les además $180.71 que pagaron por concepto de contribucio-nes impuestas a la finca y $532.21 invertidos en reparaciones necesarias de la misma; y
7, condenando en costas a las demandadas.
Ninguna de las partes apeló y la sentencia quedó firme. Radicado por los demandantes su memorándum de costas as-cendente a $525, las demandadas lo impugnaron y'la corte por resolución de septiembre 13, 1932, lo redujo a $224.50. No •conformes aún las demandadas apelaron y su apelación fue •desestimada en marzo 8, 1933 (44 D.P.R. 596).
En noviembre 10, 1932, compareció en el pleito Magdalena *400Osorio y pidió que se la tuviera por subrogada en lugar de los demandantes en cuanto a la parte de la sentencia de mayo 26, 1932, que se refiere al pago impuesto a las demandadas de las rentas producidas por la finca en cuestión ascendentes a $2,954 y al importe del memorándum de costas ya aprobado ascendente a $224.50 por haberle dichos demandantes cedido los expresados créditos el día anterior, noviembre 9, 1932, y pidió además que siendo firme la sentencia, ordenara la eje-cución de la misma en cuanto a la suma de $2,954 importe de las rentas. El mismo día accedió a todo la corte.
Así las cosas, en noviembre 23, 1932, comparecieron las-demandadas y pidieron a la corte que dejara sin efecto su orden de noviembre 10, 1932, porque la cesión se había hecho sin su conocimiento ni consentimiento, porque eran al tiempo-de la cesión acreedores de los cesionarios a virtud de la pro-pia sentencia de mayo 26, 1932, en la suma de $2,963.42, por-que la moción de subrogación y ejecución ni la orden con-cediéndola, les fueron notificadas y porque a la fecha de la cesión ningún derecho que trasmitir tenían los demandantes. Se opuso Magdalena Osorio y la corte tomó el caso bajo su consideración.
En ese estado el asunto, aparece cumpliendo el márshal' de la corte en diciembre 7, 1932, un mandamiento que se le expidiera de acuerdo con la orden de subrogación y ejecución, vendiendo a la propia subrogada Magdalena Osorio por $675-los créditos reconocidos en la sentencia de mayo 26, 1932, a favor de las demandadas.
Una vez que se enteraron éstas, pidieron a la corte que-anulara también dichos procedimientos. Se opuso Magdalena Osorio y la corte finalmente, en febrero 24, 1933, resolviendo ambas cuestiones, declaró nula la cesión del crédito de $2,954 que estaba extinguido por compensación y nula la subasta y la adjudicación hecha a favor de Magdalena Osorio.
En marzo 23, 1933, Magdalena Osorio manifestó a la corte-que la apelación interpuesta por las demandadas contra la. resolución fijando las costas que debían satisfacer había sido-*401desestimada, procediendo por tanto qne se les requiriera para qne depositaran en la corte el importe de las mismas y si así no lo hicieren qne se librara el mandamiento de ejecución co-rrespondiente.
Accedió la corte, en marzo 24, 1933, se requirió a las de-mandadas y éstas en 24 de abril siguiente pidieron a la corte por las razones que en extenso expusieron que anulara su orden de marzo 24 y el mandamiento de ejecución dirigido al márshal, de acuerdo con la misma. Se opuso Magdalena Osorio y la corte en mayo 3, 1933, dictó la orden que motiva esta apelación. Por ella anuló su orden de marzo 24, 1933, y el mandamiento expedido al márshal, comunicándose a éste que se abstuviera de llevar a cabo la subasta que había seña-lado para mayo 16, 1933, a virtud del mandamiento.
Atribuye en su alegato Magdalena Osorio a la corte de-distrito la comisión de tres errores, como sigue:
“1. — La Corte erró al anular por motivos de compensación su or-den de 24 de marzo de 1933, porque el crédito por costas no era líquido y exigible en el momento de la cesión y, además, porque no estaba sujeto a compensación.
“2. — La Corte erró al anular su indicada orden de 24 de marzo de 1933, porque aun en el supuesto de qne el crédito por costas ob-jeto de la cesión fuera compensable, sin embargo para la sucesión demandada comenzaron los efectos de la cesión desde el 23 de no-viembre de 1932, fecha en qne se enteraron de ella y no la impug-naron.
“3. — -La Corte erró al anular su indicada orden de 24 de marzo de 1933, porque en virtud de actos realizados por la propia sucesión demandada ésta quedó impedida de alegar la compensación en cuanto al crédito por costas.”
 A nuestro juicio ninguno de los errores señalados fué cometido.
No debe perderse de vista que todo emana aquí de una sola sentencia y en casos tales se ha resuelto por la juris-prudencia que:
“La cesión parcial de una sentencia sin el consentimiento del deu-dor por lo general no afecta a este último. Esto está de acuerdo con *402los principios que de ordinario rigen cesiones parciales de cansas de acción (choses in action). El acreedor no puede dividir su recla-mación, y mediante cesión de parte de la misma, imponer al deudor la obligación legal de pagar al cesionario.” 15 B.C.L. 781.
Las costas de que se trata se fijaron por la corte senten-ciadora en $224, en septiembre 13, 1932. Apelaron las de-mandadas sólo en lo referente a la cuantía de los honorarios. El contrato privado de cesión se celebró en noviembre 9, 1932. A esa fecha los cedentes a virtud de la propia sentencia que condenó en costas a las demandadas — costas que quedaron fijadas en una suma determinada antes de la cesión — debían a las demandadas una cantidad mayor que la que las deman-dadas debían a los cedentes. Siendo ello así, nada tenían los cedentes para trasmitir a la cesionaria y nada pudo ésta ad-quirir en consecuencia.
Es cierto que la apelación de la orden resolutoria del memorándum de costas suspendió sus efectos, pero una vez confirmada, dichos efectos se retrotraen al día de su constitución.
Dice el artículo 1073 del Código Civil, Ed. 1930:
“Artículo 1073.- — -Los efectos de la obligación condicional de dar, una vez cumplida la condición, se retrotraen al día de la constitución de aquélla. Esto no obstante, cuando la obligación imponga recípro-cas prestaciones a los interesados, se entenderán compensados unos con otros los frutos e intereses del tiempo en que hubiese estado pen-diente la condición. Si la obligación fuere unilateral, el deudor hará suyos los frutos e intereses percibidos, a menos que por la naturaleza y circunstancias de aquélla deba inferirse que fué otra la voluntad del que la constituyó.
“En las obligaciones de hacer y de no hacer, los tribunales de-terminarán, en cada caso, el efecto retroactivo de la condición cum-plida.”
Está admitido que la cesión de que se trata nunca fué no-tificada a las demandadas. A sus espaldas se hizo. No fué por ellas consentida. Y el Código Civil, Ed. 1930, en su ar-tículo 1152, prescribe:
“Artículo 1152. — El deudor- que hubiere consentido en la cesión *403de derechos hecha por un acreedor a favor de nn tercero no podrá oponer al cesionario la compensación qne le correspondería contra el cedente.
“Si el acreedor le hizo saber la cesión y el deudor no la consintió, puede oponer la compensación de las deudas anteriores a ella, pero no la de las posteriores.
“Si la cesión se realiza sin conocimiento del deudor, podrá éste oponer la compensación de los créditos anteriores a ella y de los posteriores hasta que hubiese tenido conocimiento de la cesión.”
De nada puede quejarse la cesionaria. Cuando ella ad-quirió el crédito de que se trata, sabía que emanaba de una sentencia que contenía otros pronunciamientos en contrario. La compensación surgió como una realidad de la que no po-día prescindirse desde el momento en que se reconocieron créditos y se impusieron obligaciones por la misma sentencia a ambas partes. Se babía verificado “ipso jure,” sin que las partes tuvieran necesidad de solicitarla expresamente, antes de la cesión.
Comentando Manresa el artículo 1198 del Código Civil Español igual al 1152 del nuestro que bemos citado dice:
“Hecha la distinción que precede, expondremos en cuanto a la compensación ya causada, que produciéndose aquélla ipso jure, sin intervención de los interesados,. habrá extinguido una y otra obliga-ción, y, por tanto, en la medida en que lo estén, no cabe cesión de crédito que produzca efecto contra el deudor, y sí tan sólo una re-clamación por evicción o dolo del cesionario contra el cedente.” 8 Manresa, Comentarios al Código Civil, 379.
Y en 12 C. J. 228, encontramos:
“La compensación legal por regla general tiene efecto ipso jure independientemente de la intención o aún del conocimiento de las partes.”
Es aplicable la jurisprudencia establecida por esta Corte Suprema en el caso de Vicenty v. Vázquez, et al., 11 D.P.R. 287, 288, copiando del resumen:
“La cesión de un crédito hipotecario extinguido por compensación es nula, y esa nulidad envuelve la de la venta judicial verificada en *404el procedimiento seguido para el cobro de dicbo crédito, y aunque tal procedimiento puede ser válido, esa circunstancia no impide decretar la nulidad de dicha venta, la que reconoció como única causa la ce-sión del crédito extinguido.”
El hecho de que las demandadas tuvieran conocimiento de la cesión en noviembre 23, 1932, y no la impugnaran hasta abril 24, 1933, no tiene importancia. La cesión fné ineficaz en su origen y la ley no fija tiempo determinado para impugnarla, ni el transcurrido es bastante para considerar abandonado su derecho por parte de las demandadas. La interposición del recurso de apelación contra la orden fijando la cuantía de las costas explica la dilación.
Tampoco constituye impedimento alguno al ejercicio del derecho de las demandadas el hecho de que la indicada ape-lación se tramitara interviniendo como parte en ella la cesio-naria. Dicha apelación se interpuso en septiembre 20, 1932, y el contrato de cesión se celebró en noviembre 9, 1932. Siendo ello así, dentro de dicha apelación no cabía suscitar cuestión alguna sobre nulidad o ineficacia de la cesión. Com-pareció la cesionaria a virtud de habérsele tenido por subro-gada en lugar de los cedentes en la corte, de distrito, no es-tando envuelta la cuestión de si la subrogación estuvo o no bien decretada, en el recurso que, como repetidamente se ha dicho, versaba sobre la cuantía de los honorarios únicamente. En nada puede dañar a las demandadas el haberse circuns-crito dentro de la apelación a sus límites.

Debe declararse sin lugar la apelación y confirmarse la resolución de 3 de mayo de 1933.